UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-8035




In Re:   RANDY COOPER




                                                         Petitioner.



                On Petition for a Writ of Mandamus.
                          (5:06-cv-00928)


Submitted: February 15, 2007              Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Cooper petitions for a writ of mandamus seeking an

order   compelling     the   district    court     to   grant    relief   on   his

complaint regarding prison conditions.             We conclude that Cooper is

not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic     remedy    and    should   only    be     used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Cooper is not available by way of

mandamus.      Accordingly, although we grant Cooper’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      - 2 -